Moore, Associate Justice.
Appellee was indicted on the 15th of Hovember, 1873, for an aggravated assault alleged to .have been committed on the 20th of October, 1872; to which appellee excepted, because the alleged assault charged in the indictment was not committed *186within one year next before the finding of the indictment. This exception was sustained by the court.
Article 186, Code of Criminal Procedure, reads : “ For all misdemeanors an indictment or information may be presented within two years from the commission of the offense, and not afterwards; except misdemeanors which justices’s courts have concurrent jurisdiction to ti*y, in which cases the indictment may be presented within one year, and not afterwards.”
Article 491 of the Criminal Code says : “ The punishment for an aggravated assault or battery shall be fine, not less than one hundred nor more than one thousand dollars; and the jury may, in addition thereto, find a verdict for the imprisonment of the defendant in the county jail not exceeding two years.”
After a full and thorough examination of the Constitution and statutes regulating and defining the jurisdiction of the courts of justices of the peace, it was decided in this court, in the case of J. D. McGrew ex parte, that they have not jurisdiction to try misdemeanors when the fine or penalty exceeds one hundred dollars. (See Constitution, Art. V, secs. 17 and 20; Pas. Dig., arts. 1187, 6280, and 6286.) It must be held, therefore, that the action of the court in sustaining the -exceptions to the indictment was erroneous. The judgment is reversed and the case remanded.
Reversed and remanded.